In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                     No. 07-22-00040-CR


                               EX PARTE JACKIE LEE BIBBS

   ORIGINAL PROCEEDING ON APPLICATION FOR WRIT OF HABEAS CORPUS

                                    February 15, 2022
                              MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


       Jackie Lee Bibbs was convicted of capital murder and sentenced to life without

parole. This Court affirmed his conviction and sentence. Bibbs v. State, 371 S.W.3d 564

(Tex. App.—Amarillo 2012, pet ref’d). On February 8, 2022, Bibbs, appearing pro se,

filed a “Motion to Vacate Judgment” in this Court challenging his final felony conviction.

We construe the document as an application for writ of habeas corpus and dismiss for

want of jurisdiction.


       Intermediate courts of appeals do not have original habeas corpus jurisdiction in

criminal law matters. See TEX. GOV’T CODE ANN. § 22.221(d) (limiting original habeas

jurisdiction of intermediate appellate courts to civil cases); Ex parte Hawkins, 885 S.W.2d
586, 588 (Tex. App.—El Paso 1994, orig. proceeding) (per curiam). That jurisdiction

instead rests with the Court of Criminal Appeals, the district courts, and the county courts.

See TEX. CODE CRIM. PROC. ANN. art. 11.05; Ex parte Hawkins, 885 S.W.2d at 588. And,

only the Court of Criminal Appeals has authority to grant post-conviction habeas relief in

felony cases. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a); Ex parte Alexander,

685 S.W.2d 57, 60 (Tex. Crim. App. 1985).


       For these reasons, we dismiss Bibbs’ application for writ of habeas corpus for want

of jurisdiction.


                                                         Per Curiam

Do not publish.




                                             2